Citation Nr: 1621844	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-42 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served in the Reserve from April 1987 to April 2007, and on active duty for training from March 3, 2001 to March 15, 2001.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  Jurisdiction of the case has been subsequently transferred to the RO in Roanoke, Virginia.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's current cervical spine disorder, diagnosed as bulging disc of the cervical spine, is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran claims that he currently has a cervical spine disorder as a result of trauma sustained during two separate inservice incidents.  Through various written statements and during the August 2012 hearing before the Board, the Veteran reported that on March 10, 2001, while he was serving on active duty in a counter drug operation unit in Costa Rica, he fell approximately 40 feet off a cliff in the dark and sustained injuries to his back, neck, head, and ankle.  He also reported that two days later, he was a passenger in a motor vehicle accident, which collided with another vehicle on a highway intersection.  He claims that this accident further aggravated his injuries.  The Veteran was involved in another motor vehicle accident in April 2005, which did not occur during service, that he claims aggravated his inservice injuries.  

The Veteran's November 2001 and July 2005 reserve service physical examination reports are negative for any cervical spine injuries and show normal examinations.  However, the record includes an inservice personal injury report attesting to the fact that the Veteran slipped and fell over a cliff in the dark on an authorized trip for white water rafting in Costa Rica.  It was estimated that the fall was about 40 feet wherein the Veteran came in contact with various unknown forest objects and rocks.  The Veteran ended his fall into a water area and as a result of the fall, he sustained several areas of scrapes and deep bruising.

In May 2009, the Veteran also submitted buddy statements from P. G. A. and R. K. S., who testified that they were riding the same vehicle with the Veteran and were involved in the March 2001 car accident.  They stated that no one was injured at that time.  Photographs depicting the scene of the accident were submitted along with these statements.

A January 2002 private treatment report reflects that the Veteran was evaluated for multiple complaints to include back pain and tingling in the hands.  The Veteran reported that approximately a year previously, he fell off a cliff about 30 to 40 feet while in Costa Rica, and then a few days later, he was involved in an automobile accident.  It was noted that the Veteran did not receive any treatments for either of the injuries in Costa Rica.  However, he visited Lee-Hi Urgent Care when he returned to the states and x-rays were taken, which were negative.  Dr. D. J. N. noted that the Veteran's hand symptoms could possibly be carpal tunnel syndrome, however, cervical stenosis, or possibly radicular symptoms referred from the neck should be ruled out.  In February 2002, Dr. D. J. N. noted that he reviewed films of the cervical spine send from Lee-Hi Urgent Care, which did not reveal any foraminal encroachment, and the alignment and disc space height were well maintained.  

A June 2005 private physical therapy report reflects that the Veteran was seen for neck pain status post motor vehicle accident in April 2005.  He complained that both sides of his neck were sore and stiff.  The assessment was possible edema in the cervical spine contributing to pain and neural compression secondary to muscular spasm.  He received physical therapy treatments for his neck problem from June to August of 2005 and in March 2006.  Significantly, prior to June 2005, the Veteran received physical therapy treatment for his low back.  Those treatment records are silent for any complaints or findings related to the cervical spine.

In a February 2006 private treatment report, the Veteran complained of pain in his neck and numbness in both of his hands that he related to a motor vehicle accident in April 2005.  The impression was a history of cervical strain, with previous x-rays that did not show any definite abnormality and possible cervical disc diseases.  Magnetic resonance imaging scan of the cervical spine revealed minimal right paracentral disc protrusion at the level of T1-T2, with no spinal stenosis.  The treating physician noted an impression of minimal cervical disc disease, but probably not at T1-T2, which was actually thoracic.

In a September 2008 private treatment report, the Veteran reported the history of the March 2001 accidents.  He stated that after the fall off a cliff, he was dazed and had a lot of bruises.  He reported that his soreness wore off and he had isolated neck pain.  He further stated that he was unsure if he had change in the neck pain following the car accident two days later, however, he complained of neck pain when he was seen in an urgent care facility after he returned from Costa Rica.  He related that the problems got worse since that time.  He complained of intermittent, occasional neck discomfort and constant left hand numbness, generally.  Follow-up treatment reports dated from September 2008 to December 2008 note diagnoses of cervicothoracic myalgia or exacerbation of the left cervicothoracic spasms and pain.

Private treatment reports from Dr. M. E. J., dated from June to August 2009, show the Veteran's reports of continuing neck pain.  He reported gradually-increasing pain in the cervicothoracic spine.  The impressions were right cervicothoracic spasms and pain and possible cervical degenerative disc disease.  In an August 2009 private treatment report, the Veteran stated that after discontinuing his activity at work, specifically prolonged computer work, his neck pain essentially resolved.

Private treatment reports from Dr. J., dated from January to May 2012, reflect that the Veteran continued to report persistent neck pain.  He reported that his neck still hurt and that he was told by his orthopedist that he had "disc bulges" per an x-ray taken five years previously.  A January 2012 magnetic resonance imaging scan of the cervical spine revealed C2-3 mild disk bulge; C6-7 mild disk bulge, with no stenosis; and mild disc space narrowing at C4-5.  The diagnosis was mild degenerative disease.

In October 2012, the Veteran submitted a September 2012 written statement from his private chiropractor, P. D. K., D.C., along with a waiver of RO jurisdiction of the evidence.  Dr. K. noted that he has been treating the Veteran for the neck disorder for two years and six months, and that he reviewed the Veteran's medical and treatment records.  Dr. K. opined that the Veteran's cervical spine disorder was "more likely than not" caused or aggravated by the motor vehicle accident during service.  In support of this opinion, Dr. K. stated that cervical spine degeneration is greatly aggravated by acceleration/deceleration-type injuries causing progressive degeneration and inflammation resulting in a worse condition.

In March 2013, a VA examiner diagnosed of bulging disc of the cervical spine.  The examiner noted the two accidents the Veteran experienced in service, as well as the 2005 motor vehicle accident.  The examiner found that the Veteran's service treatment records revealed no chronic cervical spine condition dated after 2001 and there was no pathological cervical spine sequela from the motor vehicle accident in 2005.  Reviewing the January 2012 magnetic resonance imaging scan, which showed disc narrowing and bulging, the examiner concluded that these findings were not traumatic in nature and were etiologically "more likely" related to the effects of aging and wear than from events in military service.  The examiner opined that the clinical findings and radiographic evidence of the Veteran's cervical spine were not related to the events in military service, including the fall from the cliff or the motor vehicle accidence in 2001.  

There is evidence for and against the Veteran's claim of service connection for a cervical spine disorder.  Although the September 2012 private opinion links the Veteran's current cervical spine disorder to the motor vehicle accident in service, it is of limited probative value as Dr. K. provided no explanation as to why the Veteran's current cervical spine disorder resulted from the motor vehicle accident in service, and not from the subsequent car accident in April 2005.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

On the other hand, the Board finds the opinion of the March 2013 VA examiner highly probative because a complete explanation for the opinion was provided, citing the Veteran's relevant medical history.  Stefl, 21 Vet. App. at 124.  The examiner considered the Veteran's theory but did not endorse it as it was determined that the current musculoskeletal problems are due to the effects of aging and wear than from events in military service.  Additionally, in the February 2006 private treatment report, the Veteran complained of pain in his neck and numbness in both of his hands that he related to a motor vehicle accident in April 2005 and physical therapy treatment prior to the April 2005 motor vehicle accident were silent regarding any cervical spine condition.  

As such, without sufficient evidence showing a nexus, the preponderance of the evidence is against the claim of service connection.  In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a cervical spine disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


